             Entered on Docket September 25, 2019

                                                              Below is the Order of the Court.


 1

 2                                                            ___________________
                                                              Christopher M. Alston
 3                                                            U.S. Bankruptcy Judge
                                                               (Dated as of Entered on Docket date above)
 4

 5

 6   Christopher M. Alston
     Bankruptcy  Judge
     _______________________________________________________________
 7   United States Courthouse
 8
     700 Stewart Street, Suite 6301
     Seattle, WA 98101
 9   206-370-5330
10                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
11
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE

12
     In re                                           Chapter 7
13

14   SAMIA EL-MOSLIMANY,                             Case No. 18-14820-CMA

15                                                   ORDER ON MOTION TO COMPEL
                              Debtor.                ABANDONMENT OF REAL PROPERTY
16

17

18
               THIS MATTER came before the Court on the Debtor’s Motion to Abandon Property of

19
     Estate [Docket No. 81] (the “Motion”). The Court finds that notice of the Motion was timely

20
     given to all creditors listed on the mailing matrix as evidenced by the Declaration of Mailing

21
     filed with the Court, and that the notice was reasonable, adequate and in compliance with the

22
     Bankruptcy Code and Rules. The Court considered all objections filed to the Motion, the

23
     Debtor’s Reply, the oral arguments of all parties involved, and the records and files herein. The

24
     Court made findings of fact and conclusions of law on the record, which are incorporated herein

25
     by this reference, pursuant to Fed. R. Civ. P. 52 and Fed. R. Bankr. P. 7052. Now, therefore, it is

26
     hereby ORDERED as follows:

27
         1. The Motion is hereby denied without prejudice. The Debtor may renew the Motion
28
               without paying an additional filing fee; and


     ORDER - 1

     Case 18-14820-CMA            Doc 111      Filed 09/25/19      Ent. 09/25/19 15:56:56           Pg. 1 of 2
                                                        Below is the Order of the Court.


 1      2. The hearing on the Debtor’s request that the Court overrule the Trustee’s and Hayat
 2          Sindi’s Objections to Debtor’s Homestead Exemption is continued to October 18, 2019.
 3          Any further responses by the Trustee and Hayat Sindi must be filed on or before October
 4          11, 2019.
 5
                                         /// END OF ORDER ///
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     ORDER - 2

     Case 18-14820-CMA         Doc 111     Filed 09/25/19    Ent. 09/25/19 15:56:56     Pg. 2 of 2
